Citation Nr: 0620092	
Decision Date: 07/11/06    Archive Date: 07/21/06

DOCKET NO.  04-28 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bunions on the left 
and right foot.

2.  Entitlement to a temporary total disability rating for 
convalescence pursuant to 38 C.F.R. § 4.30 (2005).


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1982 to 
October 1987.  The veteran also had prior active service for 
over three years in duration.  The precise timeframe for 
service prior to October 1982 is not clear.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

The Board notes that the RO resolved the issue of service 
connection for residuals of a right ankle injury in the 
veteran's favor in a January 2005 rating decision.  
Therefore, that issue is not currently before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Before addressing the merits of either claim on appeal, the 
Board finds that additional development is required.

First, a recent November 2003 VA examination and opinion with 
accompanying X-rays reveals that the veteran recently 
underwent a bunionectomy on his right first 
metatarsophalangeal joint.  VA podiatry records dated from 
June 2003 to July 2003 document the surgery and recovery for 
the bunionectomy.  The November 2003 VA examiner also noted 
that his left foot has a bunion with hallux valgus and 
metatarsal primus varus.  When asked to provide an opinion as 
to the etiology of the veteran's bunion conditions, the 
examiner noted that the veteran has had mild pronated feet 
for his whole life.  He proceeded to opine that the veteran's 
bunions "are fully due to his congenital foot structure and 
had nothing to do with his military service."     

The veteran had active military service in the Marine Corps 
from October 1982 to October 1987.  Service medical records 
(SMRs) from this time period are silent as to any bunion 
deformity.  However, according to his DD Form 214, the 
veteran also had over 3 years active service prior to October 
1982.  Although the veteran did not directly respond to a May 
2004 RO request for his service dates and branch of service 
prior to October 1982, he did submit SMR treatment records 
from May 1981 showing treatment for bunions on both feet.  
Thus, it follows that such records may show possible 
aggravation of his congenital bunion disorder during his 
earlier period of service. 

Review of the claims folder reveals that the RO has not 
attempted to verify the precise dates of the veteran's period 
of earlier service from the National Personnel Records Center 
(NPRC).  The RO also has not obtained the earlier SMRs from 
the NPRC for this time period.  

In this respect, VA is generally required to make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A.  § 5103A(a) (West 
2002).  Specifically, VA is required to obtain the veteran's 
service medical records SMRs or other relevant service 
records held or maintained by a government entity.  38 
U.S.C.A. § 5103A(c).  When VA attempts to obtain records from 
a federal department or agency, the efforts to obtain those 
records must continue until the records are obtained unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2), (c)(3) 
(2005).  The standard for the VA is very high.    

As a result, in this case, it is appropriate for the RO to 
make every effort to verify the veteran's service dates prior 
to October 1982 and to obtain SMRs from this earlier period.  
If no records are available, a negative reply to that effect 
is required.  

The veteran is asked to assist in providing the precise dates 
and branch of service for his earlier active duty and to 
assist in obtaining SMRs from this time period.  If he has 
copies of these service records, he should submit them. 

Second, congenital or developmental defects are not 
"diseases or injuries" within the meaning of applicable 
statutes and regulations.  38 C.F.R. § 3.303(c).  However, 
service connection may be granted for congenital or 
hereditary diseases, if initially manifested in or aggravated 
by service.  VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-
90 (July 18, 1990).  In this respect, if the veteran's bunion 
condition is a congenital disorder as indicated by the 
November 2003 VA examiner, then it would appear that by its 
inherent nature that the bunion condition must have pre-
existed service.  VAOPGCPREC 82-90.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2005).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306(b).  

In this regard, the November 2003 VA examiner stated that the 
veteran's bunion condition was congenital in nature.  
Consequently, it did pre-exist service.  However, once the 
above SMRs are obtained from the veteran's earlier service, 
the claims file should once again be made available to the 
November 2003 VA examiner to opine whether or not the 
veteran's congenital bunion disorder is a disease or a 
defect, and if it is a disease, did it undergo an increase in 
severity during service beyond the natural progression of the 
disorder, i.e., was it aggravated by service.   

Third, the RO should provide the veteran with a Veterans 
Claims Assistance Act of 2000 (VCAA) notice letter that 
complies with United States Court of Appeals for Veterans 
Claims (Court) decision in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, this notice must inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
for bunions is awarded, and also includes an explanation as 
to the type of evidence that is needed to establish both a 
disability rating and an effective date.     

The Board adds that the veteran is also seeking entitlement 
to a temporary total disability rating for convalescence 
pursuant to 38 C.F.R. § 4.30.  The Board finds that the 
issues on appeal are inextricably intertwined.  As such, the 
Board may not properly review the veteran's claim for 
convalescence until the requested development for the issue 
of service connection for a bunion condition has been 
completed.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) 
(two issues are "inextricably intertwined" when they are so 
closely tied together that a final decision on one issue 
cannot be rendered until a decision on the other issue has 
been rendered).  Therefore, this issue must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.	The RO should provide the veteran with 
VCAA notice that complies with the 
recent Court decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  
Specifically, this notice must inform 
the veteran that a disability rating 
and an effective date for the award of 
benefits will be assigned if service 
connection for bunions is awarded, and 
also includes an explanation as to the 
type of evidence that is needed to 
establish both a disability rating and 
an effective date.       

2.	The RO should then contact the NPRC and 
verify the veteran's active service 
prior to October 1982.  The RO should 
also request the veteran's SMRs for his 
period of service prior to October 
1982.  If such records do not exist, or 
further attempts to secure them would 
be futile, a response to that effect is 
required and must be associated with 
the claims folder.  The veteran is 
asked to assist, if possible, in 
obtaining these records by providing 
his branch of service, precise dates of 
earlier service, and any additional 
SMRs he may possess.

3.	Once these SMRs are obtained, the RO 
should return the claims file to the 
November 2003 VA examiner, if 
available, to provide an opinion, based 
on a review of all the evidence in the 
claims folder, as to the following 
questions: 

(a)	Is the veteran's congenital 
bunion disorder a disease or a 
defect?

(b)	If the veteran's bunion 
disorder is a disease, whether 
it is as least as likely as not 
(a 50 percent probability or 
greater) that the veteran's 
bunion disorder was aggravated 
by service.  In this regard, any 
such opinion should state 
whether there was an increase in 
severity during any period of 
military service and whether 
such increase was beyond the 
natural progression of the 
disease.  The examiner should 
review and comment upon the 
findings of the prior November 
2003 VA examination.  The 
examiner also should consider 
any additional SMRs obtained 
prior to 1982, to include the 
May 1981 SMR treatment record 
submitted by the veteran.  The 
examiner should provide a 
discussion of the rationale for 
the opinion.  Another VA 
examination is not necessary in 
order to provide this opinion, 
unless the November 2003 VA 
examiner is not available.  In 
that instance, the claims file 
should be transferred to another 
qualified VA examiner to provide 
an examination and opinion.  

4.	After completing any additional 
necessary development, the RO should 
readjudicate the issues on appeal, 
considering any new evidence secured 
since the June 2004 statement of the 
case.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran with a supplemental statement 
of the case (SSOC) and afford the 
applicable opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


